Title: From Thomas Jefferson to Philip Mazzei, 8 September 1795
From: Jefferson, Thomas
To: Mazzei, Philip



Dear Sir
Monticello Sep. 8. 95

The first copy of my letter of May 30. went soon after that date. A second copy accompanies this. Soon after that date I received letters from Mr. Blair and Mr. Madison, extracts from which I now inclose you. By that from Mr. Madison you will percieve that Dohrman alledges some deductions from the sum claimed. If he accedes to Mr. Madison’s proposition of paying up what he acknoleges due, the money shall be immediately remitted to Messrs. Van Staphorsts: if he does not, it will afford a presumption that delay is his object, and the whole sum must be demanded by legal process, leaving to him to prove his discounts.
Considering your situation as stated by yourself, and that such feeble remittances only could be made from your other resources, Mr. Blair and myself concluded it better that your stock in the funds should be sold. You will percieve by the inclosed extract from him that the 2359.D. 12c. of all descriptions mentioned in my letter of May 30. have sold for 1972.D. 56c. including interest. Mr. Blair has now delivered me Wm. Hodgson’s bill of exchange on Messrs. Robinson, Saunderson & Rumney of Whitehaven for £300. pounds sterling payable in London to Ichabod Hunter or order who has endorsed it to Messrs. Van Staphorsts for your account and I this day inclose to them the 1st. of exchange, the 2d. and 3d. being to follow by other conveyances. This bill expresses to be for £420. Virginia currency (1400.D.) recieved. But Mr. Blair tells me there is to be in fact a deduction of a few dollars in your favor. He will invest the balance of the 1972.D. 56c. as soon as he can find a good bill, and it shall be immediately transmitted to the Van Staphorsts.
Giannini’s law suit is not yet come to trial.
We have no small news interesting to you since the date of my last. A treaty which has been concluded with England by the federal executive through the agency of Mr. Jay has excited a more general disgust than any public transaction since the days of our independance. It is thought to have stipulated some things beyond the power of the President and Senate, and that this will place us in an embarrassing situation. Preferring now tranquility to every other object, I determine to take no part in the passions of the day, but to pursue my farm and my nailery, pay my taxes, and leave public measures to those who have longer to live under them. I wish your Italy lay only on the other side of Chesapeak bay, that I might go and see it: if I were to take another voyage on this side the Styx, it would certainly be to see that. Be this as it may, I am and always shall be with great and sincere esteem Dear Sir Your affectionate friend & servt

Th: Jefferson

